Citation Nr: 1822086	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-33 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for diplopia associated with a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1989 to February 2012. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a September 2017 Board video conference hearing.  A transcript of that hearing has been associated with the claims file.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS), Virtual VA paperless claims processing system, and Caseflow Reader.  The Board has reviewed the electronic records maintained in these systems to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

The evidence is at least in equipoise as to whether the Veteran's currently diagnosed diplopia associated with a TBI is related to his military service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, the criteria for service connection for diplopia associated with TBI are met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 C.F.R. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, as to the claim of reopening for entitlement to service connection for an acquired psychiatric disability, to include PTSD), the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Service Connection Law and Analysis

The Veteran maintains that he is entitled to service connection for diplopia associated with a traumatic brain injury (TBI).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See, Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990); see, Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).

The Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007) (Greene, J., concurring in part and dissenting in part) (noting that the Board has the duty to assess credibility and probative weight of evidence); see, Jandreau v. Nicholson, 492 F.3d 1372, 1376   (Fed. Cir. 2007) (affirming that the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.).  The Court has also held that contemporaneous records are more probative than history as reported by a Veteran.  See, Curry v. Brown, 7 Vet. App. 59, 68 (1994).

With respect to the first Hickson element, there is no dispute that the Veteran has a current diagnosis of diplopia.  As such, the Veteran has satisfied the first Hickson element.

With respect to the second Hickson element, the Veteran testified at the September 2017 Board hearing that he realized that he had eye issues in 1995 or 1996 when he was assigned to Osan Air Base and had an accident in which he was struck with a 55 gallon drum and knocked unconscious.  Then Veteran then stated that two weeks later he "noticed that [he] had a double vision issue" and described as "like looking in a piece of broken glass."  The Board finds that the Veteran has satisfied the second Hickson element.

With respect to the third Hickson element, an August 1996 service treatment record notes the Veteran can "occasionally" keep both eyes on target. It was further noted that the Veteran's eyes are "not aligned on the target but are making small, alternating movements."

A December 1996 service treatment record notes diplopia upon surgical evaluation.  A referral for civilian medical care notes the Veteran reported severe headaches for the prior six months, diplopia, and intermittent blurring of vision.

A January 1997 service treatment record notes "intermittent diplopia."

A February 1997 service treatment record notes the Veteran was diagnosed with crossed diplopia.

A November 1997 service treatment record notes the Veteran had "less diplopia than before surgery" and no diplopia at near sight.

A November 1997 service treatment record notes the Veteran was diplopic intermittently before surgery and (then) currently was not. Upon progressive prism testing, uncrossed diplopia was noted.

An April 2000 service treatment record notes diplopia upon optometric examination.

A September 2001 private treatment record form Dr. E. L. who noted the Veteran reported intermittent binocular diplopia.

A December 2001 private treatment record from Dr. B. B. notes the Veteran reported his surgery five years prior initially helped but "he has noticed increasing diplopia over the past few years especially when tired and sick."  The Veteran underwent additional surgery.

A January 2002 private treatment record from Dr. E. L. notes the Veteran has a diagnosis of intermittent exotropia and left hypertropia "associated with binocular diplopia."  It was noted the Veteran was given prisms to attempt to improve control of his ocular misalignment.  The doctor stated they were "unable to give a long-term prognosis...given the close proximity to his recent eye muscle surgery."

An August 2002 service treatment record notes the Veteran underwent strabismus surgery in December 2001 and was scheduled for a follow up procedure.  "Mild diplopia which is accommodated with exercises and future surgical goals" was noted.

An October 2003 private treatment record from Dr. E. L. notes the Veteran reported continued difficulties with eye misalignment. Possible neuromuscular disease was noted.

The Board has the authority to discount the weight of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.  See, Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may not reject a medical opinion based on the Board's own medical judgment.  See, Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Veteran was afforded a VA eye conditions examination in February 2013.  It was noted that the Veteran had a history of TBI and exotropia in 1996.  The Veteran reported that while stationed in South Korea a large plastic can fell on his head and that afterwards he noticed that his eyes weren't aligned.  Occasional diplopia was noted upon examination and TBI was noted as being the etiology.  The diplopia was noted as not being correctable with standard spectacle correction.  The examiner stated that "[t]he Veteran had no noted childhood or adolescent episode of any strabismus prior to the head injury in 1996 [and after that injury] he had diplopia which resulted in 2 [extraocular movement symptoms]."  The examiner then opined that it is at least as likely as not that the TBI either resulted in or aggravated the Veteran's condition.  Here, the VA examiner provided a positive nexus opinion linking the Veteran's diplopia to his injury suffered in service in 1996 and provided a well-reasoned rationale for this opinion.  As such, the Board accords this opinion significant probative weight.

The Veteran was afforded a VA TBI examination in February 2013.  The examiner noted the Veteran had prior headaches due to vision problems, noting the Veteran reported a head injury in 1996 which "resolved", though "[t]he eye problems persisted."  The examiner noted that the Veteran's headaches are at least as likely as not related to his 2006 TBI.  The examiner opined that the Veteran's vision problems are less likely than not related to the claimed in-service injury, noting that the Veteran "did bump his head in 1996 but he recovered from this.  He had preexisting from his vision problems since he was age 20 in 1990.  He was diagnosed with Strabismus and had [surgery] first in 1997 and then in 2001 before his MVA on April 02 2006."  Here, the examiner provided a cursory dismissal of the Veteran's claimed 1996 head injury without discussing the nature of the injury, and did not discuss how he arrived at the conclusion that the Veteran's vision problems preexisted from when the Veteran was 20, failing to take into account the fact that the Veteran was on active duty when he was 20 and that the Veteran was not diagnosed with strabismus or diplopia until 1996, when he was 26.  As such, the Board finds this opinion to be inadequate and of no probative value.

A March 2017 private medical opinion from Dr. N. S. notes the Veteran reported experiencing a TBI in 1995 followed by two extraocular muscle surgeries.  The doctor stated that of the Veteran's diagnoses of intermittent alternating exotropia, convergence insufficiency, and dissociated vertical deviation, the last of which is congenital, the prior two conditions were either caused or exacerbated by the TBI.  The docter then stated that "[r]arely do new symptoms arise with congenital conditions but we often see convergence insufficiency in TBI patients."  Here, the doctor provided a positive nexus opinion linking the Veteran's vision problems to his injury suffered in service in 1995 or 1996 and provided a well-reasoned rationale for this opinion.  As such, the Board accords this opinion significant probative weight.

The Veteran testified at the September 2017 Board hearing that he realized that he had eye issues in 1995 or 1996 when he was assigned to Osan Air Base and had an accident in which he was struck with a 55 gallon drum and knocked unconscious.  Then Veteran then stated that two weeks later he "noticed that [he] had a double vision issue" and described as "like looking in a piece of broken glass."  The Veteran further stated that once he came back from Korea to Malmstrom Air Force base he saw "numerous eye doctors" who referred him to Wilford Hall Medical Center in San Antonio, Texas, where he had surgery performed.  The Veteran then stated that he saw a physical therapist continuously for many years afterwards.  The Veteran stated that in 2001 a specialist in Michigan provided further therapy and performed a surgery.  The Veteran then related that with prisms placed in his glasses things were fine for a while but then in 2005 he was involved in a car accident and knocked unconscious.  The Veteran stated that after that accident "things just got steadily worse."  The Veteran stated that the doctor who did his separation examination told him that his vision was going to get worse and referred him to the Eaton Rapids Eye Care Center.  The Veteran stated that his symptoms "ebb and flow."  

The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See, Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also 38 C.F.R. § 3.159 (a)(2).  

The Board finds that the Veteran has been consistent in describing the symptoms and timeline of his visual symptoms.  As such, the Board places considerable probative value in the Veterans lay evidence.

The Board finds that, in light of the positive nexus opinions, the Veteran's credible testimony, and the timeline showing the ongoing nature of the Veteran's diplopia in the treatment records, the third Hickson element has been satisfied.  As such, the evidence is at least in equipoise as to whether the Veteran's diplopia is related to the 1996 TBI suffered during his military service.  The benefit of the doubt rule is therefore for application.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).



ORDER

Entitlement to service connection for diplopia associated with TBI is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


